DETAILED ACTION
This action is in response to claims filed 27 November 2019 for application 16/697,646 filed 27 November 2019. Currently claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 10-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2016/0148078) in view of Lin et al. (Binarized Convolutional Neural Networks with Separable Filters for Efficient Hardware Acceleration).

Regarding claims 1 and 11, Shen discloses: A method of re-configuring a neural network, the method comprising: 
obtaining a neural network model on which training for inference has been completed (“In accordance with one or more aspects, input data that is a set of training inputs for a convolutional neural network is obtained. The convolutional neural network includes multiple layers, one of the multiple layers including a convolution layer, and the convolution layer including one or more filters. The convolutional neural network is trained based on the set of training inputs, and the convolution layer is binarized by converting parameters of the one or more filters from floating point to binary values.” [0003], Fig 4); 
generating a neural network model having a structure identical with the neural network model on which the training has been completed (“In accordance with one or more aspects, input data that is a set of training inputs for a convolutional neural network is obtained. The convolutional neural network includes multiple layers, one of the multiple layers including a convolution layer, and the convolution layer including one or more filters. The convolutional neural network is trained based on the set of training inputs, and the convolution layer is binarized by converting parameters of the one or more filters from floating point to binary values.” [0003]);
storing the binarized neural network model (“An implementation of the described modules and techniques may be stored on or transmitted across some form of computer-readable media. The computer-readable media may include a variety of media that may be accessed by computing device 602. By way of example, and not limitation, computer-readable media may include “computer-readable storage media” and “computer-readable signal media.”” [0072], “Given this relatively small number of possible binary patterns (relative to the number that would be possible without binarization), the possible results for the convolution layer can be pre-computed and stored in one or more look-up tables. Thus, during operation of the convolutional neural network as discussed in more detail below, rather than performing the convolution on the input data, the pre-computed result can be obtained from the look-up table.” [0054]).

However, Shen does not explicitly disclose: performing sequential binarization on an input layer and filter of the generated neural network model for each layer.

Lin teaches: performing sequential binarization on an input layer and filter of the generated neural network model for each layer (“If we adopt flow 1 and apply the rank-1 approximation (the red box) directly on the real-valued filters, we cannot avoid real-time decomposition during training because the input filter has an infinite number of possible combination of pixel strengths. Therefore, we introduce an extra binarization (the blue box) on the real-valued filters and apply the rank-1 approximation on the binarized filters. Then, the number of possible input filters of rank-1 approximation are limited to 2d^2, where d is the width or height of a filter. With flow 2, we can build a look-up table beforehand and avoid real-time SVD during training.” p29 §3.1 ¶1, Fig 2 Flow 2).

Shen and Lin both are both in the same field of endeavor of binarizing convolutional neural networks (CNNs) and are analogous. Shen discloses exemplary binarization of a neural network. Lin teaches sequential binarization of an input layer and filters of the CNN. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the binarization of Shen with the input and filter binarization as taught by Lin. One would have been motivated to use the separable filter binarization of Lin as it reduces computational and storage complexity without sacrificing accuracy (abstract).

Regarding claims 2 and 12, Shen discloses: The method of claim 1, wherein performing the sequential binarization for each layer comprises performing binary threshold input separation on an input of a convolutional layer (“The training inputs can be binarized in any of a variety of different manners. In one or more embodiments, the training inputs are binarized by selecting the top m bits (the m most significant bits) of each portion of the input (e.g., the top m bits identifying the color of each pixel in the input). Alternatively, the training inputs can be binarized in other manners. For example, each portion of the input can be compared to a threshold value—if the value of the portion satisfies (e.g., is greater than, or is equal to or greater than) the threshold value then the portion is assigned a value of 1, and if the value of the portion does not satisfy (e.g., is less than, or is equal to or less than) the threshold value then the portion is assigned a value of 0. The value of the portion can be, for example, an intensity value of a pixel, a sound intensity of a frame (e.g., some duration of time, such as several milliseconds) of audio data, and so forth.” [0035]).

Regarding claims 3 and 13, Shen does not explicitly disclose: The method of claim 1, wherein performing the sequential binarization for each layer comprises binarizing a filter of the convolutional layer.

Lin teaches: wherein performing the sequential binarization for each layer comprises binarizing a filter of the convolutional layer (“In this paper, we introduce Separable Filters (SF) on binarized filters, as shown in Fig. 1(c), to further reduce the hardware complexity in two aspects” p27 last ¶, Fig 2).

Regarding claims 4 and 14, Shen discloses: The method of claim 2, wherein performing the binary threshold input separation on the input of the convolutional layer comprises: configuring a plurality of channels by separating the input layer into a plurality of ranges; and performing binarization on each of the channels based on a threshold (“The training inputs can be binarized in any of a variety of different manners. In one or more embodiments, the training inputs are binarized by selecting the top m bits (the m most significant bits) of each portion of the input (e.g., the top m bits identifying the color of each pixel in the input). Alternatively, the training inputs can be binarized in other manners. For example, each portion of the input can be compared to a threshold value—if the value of the portion satisfies (e.g., is greater than, or is equal to or greater than) the threshold value then the portion is assigned a value of 1, and if the value of the portion does not satisfy (e.g., is less than, or is equal to or less than) the threshold value then the portion is assigned a value of 0. The value of the portion can be, for example, an intensity value of a pixel, a sound intensity of a frame (e.g., some duration of time, such as several milliseconds) of audio data, and so forth.” [0035]).

Regarding claims 5 and 15, Shen does not explicitly disclose: The method of claim 1, wherein performing the binary threshold input separation on the input of the convolutional layer comprises generating an additional layer between an input layer of the convolutional layer and a convolution filter.

Lin teaches: The method of claim 1, wherein performing the binary threshold input separation on the input of the convolutional layer comprises generating an additional layer between an input layer of the convolutional layer and a convolution filter (“Batch normalization with scaling and shifting [7]: A BN layer regularizes the training process by shifting the mean to zero, making binarization more discriminative. It also introduces two extra degrees of freedom in every neuron to further compensate for additive noises.” P28 ¶2).

Regarding claims 6 and 16, Shen does not explicitly disclose: The method of claim 1, wherein performing the sequential binarization for each layer comprises performing a mean versus binarization on each weight of a fully- connected layer included in the structure of the neural network model.

Lin teaches: wherein performing the sequential binarization for each layer comprises performing a mean versus binarization on each weight of a fully- connected layer included in the structure of the neural network model (“Batch normalization with scaling and shifting [7]: A BN layer regularizes the training process by shifting the mean to zero, making binarization more discriminative. It also introduces two extra degrees of freedom in every neuron to further compensate for additive noises.” P28 ¶2).

Regarding claims 7 and 17, Shen does not explicitly disclose: The method of claim 3, wherein binarizing the filter of the convolutional layer comprises: separating a high-dimensional filter, included in the convolutional layer, into a plurality of low-dimensional filters; and separating the low-dimensional filters into a plurality of binary filters.

Lin teaches: wherein binarizing the filter of the convolutional layer comprises: separating a high-dimensional filter, included in the convolutional layer, into a plurality of low-dimensional filters; and separating the low-dimensional filters into a plurality of binary filters (“In this paper, we introduce Separable Filters (SF) on binarized filters, as shown in Fig. 1(c), to further reduce the hardware complexity in two aspects” p27 last ¶).

Regarding claims 10 and 20, Shen discloses: The method of claim 1, further comprising providing the binarized neural network model to a mobile terminal (“Thus, devices implementing the fast convolutional neural network system 102 may range from full resource devices with substantial memory and processor resources (e.g., personal computers, game consoles) to low-resource devices with limited memory and/or processing resources (e.g., digital cameras, mobile devices).” [0014]).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2016/0148078) in view of Lin et al. (Binarized Convolutional Neural Networks with Separable Filters for Efficient Hardware Acceleration) and further in view of Du et al. (US 2019/0251429).

Regarding claims 8 and 18, Shen does not explicitly disclose: The method of claim 7, wherein the binary filter is calculated based on a standard deviation and average value of all matrices indicative of the low-dimensional filter.
Du teaches: wherein the binary filter is calculated based on a standard deviation and average value of all matrices indicative of the low-dimensional filter (“The estimator 12 can estimate the filter coefficient F for next layer and the convolution inputs of next layer (the convolution operation results CO containing fractional parts of the current layer) according to the filter coefficient F for next layer and the average value and standard deviation of the convolution operation results CO containing fractional parts of the current layer, and further obtain the possible convolution operation scale accordingly.” [0055]).

Shen, Lin and Du are in the same field of endeavor of converting parts of CNNs and are analogous. Shen discloses exemplary binarization of a neural network. Lin teaches sequential binarization of an input layer and filters of the CNN. Du teaches scaling parts of the CNN based on standard deviation and an average value. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the binarization of Shen and Lin with the known scaling based on standard deviation and average value as taught by Du to yield predictable results. 

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2016/0148078) in view of Lin et al. (Binarized Convolutional Neural Networks with Separable Filters for Efficient Hardware Acceleration) and further in view of Hu et al. (DeepMHC: Deep Convolutional Neural Networks for High-performance peptide-MHC Binding Affinity Prediction).

Regarding claims 9 and 19, Shen does not explicitly disclose: The method of claim 7, wherein the binary filter comprises at least one of a 1x2 filter and a 2x1 filter.

Hu teaches: wherein the binary filter comprises at least one of a 1x2 filter and a 2x1 filter (“The convolution layers: we used 512 filters of size 1 × 2 for the first convolutional layer and 1 × 3 for the second convolutional layer. Since each sequence input in our CNN model has 20 channels compared to 4 channels used in DNA nucleotide sequence encoding [11], we set the filter number to 512, which is significantly more than the 30-50 filters used in DNA binding prediction. These larger set of filters are necessary to capture the majority of the building block motifs of length 2, which can be further combined into longer motifs by succeeding layers. We found that the number of filters have dramatic effect on the performance of the CNN models as discussed later” p4 last ¶).

Shen, Lin and Du are in the same field of endeavor of binary CNNs and are analogous. Shen discloses exemplary binarization of a neural network using 2x2 filters. Lin teaches sequential binarization of an input layer and filters of the CNN. Hu teaches 1x2 binary filters. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the filters of Shen and Lin with the known 1x2 filters as taught by Hu to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2122